Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 1 of 22 PageID #: 997




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 KEITH J. MITAN,                                   )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:11-cv-01260-SEB-TAB
                                                   )
 GEORGE P. CLARK, in his individual                )
 capacity,                                         )
                                                   )
                             Defendant.            )

           ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

        This cause is before the Court on the Motion for Summary Judgment [Dkt. 62]

 filed by Defendant on February 26, 2021, and Cross Motion for Summary Judgment

 [Dkt. 67], filed by Plaintiff on April 15, 2021. Plaintiff Keith J. Mitan has brought this

 action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,

 403 U.S. 388 (1971), against Defendant George P. Clark, a Postal Inspector for the

 United States Postal Inspection Service, alleging that Inspector Clark conducted an

 unlawful seizure of Mr. Mitan's personal property in violation of the Fourth Amendment.

 For the reasons detailed below, we GRANT Defendant's Motion for Summary Judgment

 and DENY Plaintiff's Cross Motion for Summary Judgment.

                                      Factual Background

        Plaintiff Keith J. Mitan ("Mr. Mitan"), a resident of Michigan, was a practicing

 attorney there until 2009, when his bar license was suspended. Pl. Dep. at 25–26. The

 instant lawsuit arises from the seizure of certain documents belonging to Mr. Mitan from


                                              1
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 2 of 22 PageID #: 998




 a residence located at 3230 North Reba Court, Bloomington, Indiana, ("the Property") in

 connection with a criminal investigation involving Mr. Mitan's brother, Kenneth Mitan

 ("Kenneth"). Defendant George P. Clark was the United States Postal Inspection Service

 Agent assigned to that criminal investigation.

    I.      Plaintiff's Use of the Property

         In March 2001, Mitan Estates, Inc. purchased the Property from the Richard E.

 Deckard Family Limited Partnership #206 (the "Deckard Partnership"). According to

 Mr. Mitan, Kenneth "signed the original purchase agreement … on behalf of Mitan

 Estates, Inc. [MEI]," but it is not clear what position, if any, Kenneth held with MEI at

 the time of the purchase. Mr. Mitan has never been an officer or director of MEI and is

 unaware of the purposes behind the corporation's purchase of the Property, but

 "speculate[s]" that it was purchased "[a]s an investment." Pl. Dep. at 8–9, 11.

         According to Mr. Mitan, he had permission to "keep his personal property inside

 the house" located on the Property, and at various times between 2001 and 2009, he

 brought "documents [he] wasn't using anymore" to store in the house, some of which

 were projected by the attorney-client privilege. Id. at 14, 29–31. Mr. Mitan never

 resided in the house on the Property or ever even spent the night there as "[t]here was no

 bed in the house." Id. 15, 16. Rather, at all times relevant to this lawsuit, Mr. Mitan

 resided in Farmington Hills, Michigan, and used the Property only to store items

 "[b]ecause [he] didn't have space in Michigan" to put them. Id. at 7, 14. Mr. Mitan's

 brother, Kenneth, lived "primarily in California" during the relevant time period and Mr.



                                              2
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 3 of 22 PageID #: 999




 Mitan is unaware whether Kenneth ever used the house on the Property as his residence.

 Id. at 11–13, 16–17.

       II.      Subpoena Issued for Documents Related to the Property and to
                Individuals Including Plaintiff

             In 2008, the United States Attorney's Office for the Eastern District of

 Pennsylvania opened a criminal investigation involving Plaintiff's brother, Kenneth

 Mitan. In connection with that investigation, on October 8, 2008, Assistant United States

 Attorney ("AUSA") Scott Cullen issued a grand jury subpoena to "Deckard Homes and

 Apartments," demanding production of "[a]ll records related to the property at 3230

 North Reba Court, Bloomington, IN 47403, and to individuals named Kenneth Mitan,

 Keith Mitan, Teresa Mitan, and Frank Mitan, including but not limited to, lease

 agreements, purchase agreements, correspondence, methods of payment, and, notices of

 default and/or eviction, dating from January 1, 2005 to the present." 1 Dkt. 62-4; Clark

 Decl. ¶ 6. That subpoena also provided, in lieu of appearance before the grand jury, the

 requested documents could be turned over to the government by mailing them to the

 United States Postal Inspection Service as "615 CHESTNUT STREET, SUITE 700,

 PHILADELPHIA, PA 19106, ATTN: George Clark, United States Postal Inspector."

 Dkt. 62-4. The subpoena further provided that it would "remain in effect until [the

 Deckard Partnership] w[as] granted leave to depart by the court or by an officer acting on

 behalf of the court." Id.




 1
     Frank and Teresa Mitan are the parents of Kenneth and Keith Mitan.
                                                   3
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 4 of 22 PageID #: 1000




         The Deckard Partnership complied with the subpoena, providing the requested

  materials in 2008. In December 2008, a federal grand jury in the U.S. District Court for

  the Eastern District of Pennsylvania returned an indictment charging Kenneth Mitan,

  Frank Mitan, and other defendants with various counts of mail and wire fraud and related

  offenses. Dkt. 62-5.

     III.   Foreclosure on the Property and State Court Order Awarding Legal Title
            to the Real Estate and Personal Property Therein

         In January 2009, the Deckard Partnership commenced a foreclosure action on the

  Property. Dkt. 62-6. On September 10, 2009, after a contested hearing at which both

  sides were represented by counsel, the Monroe Circuit Court entered a judgment in favor

  of the Deckard Partnership, awarding to the Deckard Partnership "legal and equitable title

  to the real estate [at 3230 Reba Court] and personal property therein." Id. at 1–2.

         By letter dated September 30, 2009, AUSA Cullen notified the U.S. District Court

  in the Eastern District of Pennsylvania that the week prior, on September 24, 2009, a

  representative of the Deckard Partnership had contacted the government to inform it of

  the foreclosure action and the Monroe Circuit Court's September 10, 2009 Order

  awarding the Deckard Partnership possession of the real property and all personal

  property therein. When agents of the Deckard Partnership entered the home, they

  discovered the house "littered with thousands and thousands of disorganized documents."

  Dkt. 62-7. AUSA Cullen stated in the September 30 letter that the government

  anticipated that it would "have the documents on October 2, 2009 and [would] make

  them available for the defendants shortly thereafter." Id.


                                               4
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 5 of 22 PageID #: 1001




           Kenneth Mitan's criminal trial was scheduled to begin only a few days later, in

  early October 2009. The U.S. Attorney's Office believed it had an "obligation" to obtain

  the records stored at the Property and instructed Inspector Clark to travel to Indiana to

  collect them. Inspector Clark understood that, in doing so, he was "acting at the direction

  of the United States Attorney's Office." Clark Dep. at 15–16, 19. Before traveling to the

  Property, Inspector Clark consulted with the U.S. Attorney's Office regarding whether a

  search warrant was required to remove materials from 3230 Reba Court and was advised

  that no search warrant was necessary. It was Inspector Clark's understanding that, as of

  that time, the Deckard Partnership was the owner of both the real and personal property

  contained in the residence on the Property and that the Deckard Partnership wanted the

  government to retrieve the materials inside the house. Id. at 10, 12, 14, 15–16; Clark

  Decl. ¶ 10.

     IV.      Seizure of Documents from the Property

           Early on the morning of October 1, 2008, Inspector Clark and an FBI agent flew

  from Philadelphia to Indianapolis, where they rented a U-Haul and drove to

  Bloomington, Indiana. When they arrived at the Property, Inspector Clark observed

  employees of the Deckard Partnership clearing out the residence. Clark Dep. at 4–5;

  Clark Decl. ¶¶ 11–12. Inspector Clark informed Deckard Partnership employee, Ranatta

  Raper, of their arrival, and Ms. Raper instructed other Deckard Partnership employees to

  load the "boxes and bags of stuff" into the U-Haul. Clark Dep. at 5; Clark Decl. ¶¶ 13–

  14. According to Inspector Clark, he "couldn't open the door of the truck fast enough for

  [the Deckard Partnership employees] to get the stuff out of the house." Clark Dep. at 11.

                                                5
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 6 of 22 PageID #: 1002




  Inspector Clark testified that the Deckard Partnership employees "were expecting us.

  They loaded the truck up with records … almost faster than I could blink. They wanted

  to get rid of that stuff." Id. at 37.

         As the materials were loaded into the U-Haul, Inspector Clark compiled a rough

  inventory of the documents they had collected using a sheet of carbon paper on Postal

  Service Form 8164 ("PS Form 8164"), titled "Search Warrant Inventory." See Dkt. 62-9.

  Inspector Clark crossed out the words "search warrant" on the form to clarify that he was

  not executing a search warrant. Id.; Clark Dep. at 38. According to Inspector Clark, he

  "did nothing to suggest [he] had a search warrant," 2 utilizing the PS Form 8164 for the

  inventory only because it was printed on carbon paper and he wanted to leave a copy with

  Ms. Raper as a receipt but did not have access to a copy machine. Clark Dep. at 37–38.

  The inventory identified the "[i]tems taken from the Deckard Homes" as follows: 98

  cardboard boxes of documents; five plastic crates of documents; six plastic garbage bags

  of documents; one wire basket of documents; and various other items such as computers,

  luggage, and videotapes. Dkt. 62-9. Ms. Raper's initials appear at the bottom of the

  inventory sheet. Id.




  2
    Mr. Mitan contends that whether Inspector Clark led Deckard Partnership employees to believe
  that he had a search warrant for the materials seized from the Property is a disputed fact.
  However, he fails to cite to any admissible evidence in support of that contention, citing instead
  merely to an attorney argument written in a prior brief filed in this case in which the attorney
  assumed, for purposes of the argument, that Inspector Clark had shown Ms. Raper a search
  warrant. The only evidence adduced in the record before us regarding a search warrant is
  Inspector Clark's sworn testimony that he did not have one and never represented to anyone that
  he did. There is no contrary testimony from Ms. Raper or any other Deckard Partnership
  employee.
                                                  6
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 7 of 22 PageID #: 1003




          Inspector Clark and the FBI agent were at the Property for approximately one hour

  on October 1, 2009 before beginning the drive in the U-Haul with the seized materials

  back to Philadelphia, where they arrived at approximately 3:00 or 4:00 a.m. on the

  morning of October 2, 2009. Clark Dep. at 4–5, 6; Clark Decl. ¶ 15. In Philadelphia, the

  collected materials were transferred to and stored in a government facility for potential

  use in the criminal proceedings against Kenneth Mitan. Clark Dep. at 16; Clark Decl.

  ¶ 15.

          Mr. Mitan was not physically present at the Property on October 1, 2009, and thus

  did not personally witness the removal of the materials from 3230 Reba Court. Pl. Dep.

  at 7. The items on the inventory sheet that Mr. Mitan claims constitute his personal

  property include several boxes and plastic containers of documents, his briefcase, and an

  "old hard drive" that had been removed from a computer. Id. at 20.

     V.      Reversal of State Court Order and Return of Plaintiff's Personal
             Property

          In December 2009, approximately two months after Inspector Clark's visit to the

  Property, Kenneth Mitan filed a notice of appeal with the Indiana Court of Appeals,

  challenging the Monroe Circuit Court's order awarding title of the property at 3230 Reba

  Court to the Deckard Partnership. Dkt. 62-10. A year later, on November 4, 2010, the

  Indiana Court of Appeals affirmed the Monroe Circuit Court's order in part but reversed

  as to the "award of all personal property" in the house and "remand[ed] with instructions

  to award to the Partnership only that personal property specified by the contract as being




                                               7
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 8 of 22 PageID #: 1004




  included in the sale." Mitan v. Richard E. Deckard Family Ltd. P'ship #206, 936 N.E.2d

  873 (Ind. Ct. App. 2010) (unpublished).

           Kenneth Mitan was eventually convicted at the criminal trial, and, sadly, died in

  2015 while incarcerated. In March 2015, the Third Circuit Court of Appeals ordered the

  government to return Plaintiff's personal property that had been seized from 3230 Reba

  Court, which the government returned to Plaintiff in May 2015, following Kenneth's

  death.

     VI.      The Instant Litigation

           On September 16, 2011, Mr. Mitan filed this lawsuit in our court against the

  United States Postal Inspection Service and Inspector Clark, individually, and in his

  official capacity as United States Postal Inspector, alleging that the search of the Property

  and seizure of his personal property violated his Fourth Amendment rights. On

  November 9, 2012, we transferred the case to the United States District Court for the

  Eastern District of Pennsylvania regarding it as related to the criminal case against Mr.

  Mitan's brother, United States v. Kenneth Mitan, No. 2:08-cr-0760-MMB-1 (E.D. Pa.).

  See Dkt. 46. The Eastern District of Pennsylvania initially dismissed the lawsuit and

  denied Mr. Mitan's request for leave to amend his complaint. Mr. Mitan appealed that

  order to the Third Circuit Court of Appeals, which held that the dismissal was proper but

  that the district court had erred in denying Mr. Mitan leave to amend his complaint,

  remanding the case to the district court for further proceedings. See Mitan v. United

  States Postal Inspection Servs., 656 Fed. App'x 610 (3d Cir. 2016).



                                                8
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 9 of 22 PageID #: 1005




          On remand, Mr. Mitan filed his second amended complaint, this time naming only

  Inspector Clark in his individual capacity as a defendant. Specifically, Mr. Mitan alleges

  that Inspector Clark violated his Fourth Amendment right to be free from unreasonable

  searches and seizures by "seizing [Mr. Mitan's personal property] without a warrant."

  Sec. Am. Compl. ¶ 10. Inspector Clark moved for summary judgment in the Eastern

  District of Pennsylvania, but the district court concluded that summary judgment was

  premature and denied the motion without prejudice to refiling once discovery was

  complete. Shortly thereafter, Mr. Mitan filed a motion to transfer the case back to this

  Court, arguing that the personal property at issue in this lawsuit had been returned to him

  in Michigan and the litigation therefore no longer had a connection to the Eastern District

  of Pennsylvania. On March 20, 2020, the Eastern District of Pennsylvania transferred

  this case back to this district.

          Following a period of discovery upon transfer, Inspector Clark moved for

  summary judgment on February 26, 2021. Mr. Mitan filed his cross-motion for summary

  judgment on April 15, 2021. Those motions are now fully briefed and ripe for ruling.

                                       Legal Analysis

     I.      Summary Judgment Standard

          Summary judgment is appropriate where there are no genuine disputes of material

  fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

  Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A court must grant a motion for

  summary judgment if it appears that no reasonable trier of fact could find in favor of the

  nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

                                               9
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 10 of 22 PageID #: 1006




  Lobby, Inc., 477 U.S. 242, 247–48 (1986). We neither weigh the evidence nor evaluate

  the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

  flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

  573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

           Courts often confront cross-motions for summary judgment because Rules 56(a)

  and (b) of the Federal Rules of Civil Procedure allow both plaintiffs and defendants to

  move for such relief. "In such situations, courts must consider each party's motion

  individually to determine if that party has satisfied the summary judgment standard."

  Kohl v. Ass'n of Trial Lawyers of Am., 183 F.R.D. 475 (D.Md. 1998). Thus, in

  determining whether genuine and material factual disputes exist in this case, the Court

  has considered the parties' respective memoranda and the exhibits attached thereto, and

  has construed all facts and drawn all reasonable inferences therefrom in the light most

  favorable to the respective non-movant. Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574 (1986).

     II.       Discussion

           The Fourth Amendment provides, in relevant part, that "[t]he right of the people to

  be secure in their persons, houses, papers, and effects, against unreasonable searches and

  seizures, shall not be violated." U.S. CONST. amend. IV. The Amendment "protects two

  types of expectations, one involving 'searches,' the other 'seizures.'" Soldal v. Cook Cnty.,

  Ill., 506 U.S. 56, 63 (1992) (quoting United States v. Jacobsen, 466 U.S. 109, 113

  (1984)). "A 'search' occurs when an expectation of privacy that society is prepared to

  consider reasonable is infringed." Soldal, 506 U.S. at 63 (quoting Jacobsen, 466 U.S. at

                                               10
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 11 of 22 PageID #: 1007




  113). "A 'seizure of property occurs where there is some meaningful interference with an

  individual's possessory interests in that property." Soldal, 506 U.S. at 63 (quoting

  Jacobsen, 466 U.S. at 113). An individual is permitted to bring a Fourth Amendment

  claim based on a search or seizure only of his own "person[], house[], papers, and

  effects." U.S. CONST. amend. IV.

         Here, Mr. Mitan asserts that his right to be protected from unreasonable seizures

  was infringed when Inspector Clark seized his personal property from 3230 Reba Court

  without a warrant. Inspector Clark rejoins that he is entitled to summary judgment on

  Mr. Mitan's claims because Mr. Mitan did not actually suffer a violation of his Fourth

  Amendment rights, given that, at the time of the seizure of the materials at issue in this

  litigation, the Deckard Partnership had a state court judgment making the Partnership, not

  Mr. Mitan, the owner of the personal property, and, in any event, Mr. Mitan had no

  reasonable expectation of privacy in the location from which the materials were seized. 3


  3
    Inspector Clark argues that Mr. Mitan's Fourth Amendment claim fails because he had no
  reasonable expectation of privacy in 3230 Reba Court. See Minnesota v. Carter, 525 U.S. 83, 88
  (1998) ("[I]n order to claim the protection of the Fourth Amendment, a defendant must
  demonstrate that he personally has an expectation of privacy in the place searched, and that his
  expectation is reasonable, i.e., one that has a 'source outside of the Fourth Amendment, either by
  reference to concepts of real or personal property law or to understandings that are recognized
  and permitted by society.") (quoting Rakas v. Illinois, 439 U.S. 128, 143–144 & n.12 (1978)).
  Given that Mr. Mitan lived in a different state, approximately 350 miles from the Property, and
  neither owned, resided, nor had ever stayed as an overnight guest at the Property, and was not
  present on the day of the search, we agree with Defendant that Mr. Mitan had no reasonable
  expectation of privacy in the Property. See, e.g., McFadden v. Pryor, No. 12 C 4110, 2015 WL
  3932100, at *3 (N.D. Ill. June 25, 2015) (holding that the plaintiff lacked Fourth Amendment
  protections in mother's home where he did not own the property, was not in possession of it, did
  not reside there, and was not physically present at the time of the search). However, while Mr.
  Mitan's lack of a reasonable expectation of privacy in the 3230 Reba Court precludes him from
  challenging the search of the Property, his complaint alleges only a violation of his Fourth
  Amendment right to be free from unreasonable seizure of his personal property. The fact that he
                                                 11
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 12 of 22 PageID #: 1008




  Inspector Clark also contends that, even if the Court were to find that Mr. Mitan had a

  possessory interest in the seized materials and the seizure violated the Fourth

  Amendment, he is nonetheless entitled to summary judgment on qualified immunity

  grounds because a reasonable government official in his position could have believed that

  the Deckard Partnership was the owner of the seized property and had voluntarily

  consented to the seizure; thus, his conduct did not violate clearly established law.

         After a full and careful consideration of the parties' arguments, we find, for the

  reasons detailed below, that even assuming genuine issues of material fact exist as to

  whether Mr. Mitan held a possessory interest in the materials that Inspector Clark seized

  from 3230 Reba Court and whether the Deckard Partnership had authority to consent to

  the seizure, 4 Inspector Clark is entitled to qualified immunity because, when assessed in

  light of the particular facts of this case, a reasonable officer in his position could have


  did not have a reasonable expectation of privacy in 3230 Reba Court it is not determinative of his
  Fourth Amendment claim based on the alleged unreasonable seizure because the Fourth
  Amendment protects against unreasonable seizures of property even where there are no privacy
  or liberty interests at stake. See Soldal, 506 U.S. at 65 ("We thus are unconvinced that any of the
  Court's prior cases supports the view that the Fourth Amendment protects against unreasonable
  seizures of property only where privacy or liberty is also implicated."). It is well-established that
  "seizures of property are subject to Fourth Amendment scrutiny even though no search within
  the meaning of the Amendment has taken place." Id. at 68.
  4
    As the Third Circuit recognized in affirming the dismissal of Mr. Mitan's initial complaint, "[a]
  state court judgment awarding ownership of Mitan's personal property to the Partnership would
  ordinarily preclude a finding that Mitan retained a possessory interest, but it is not clear in this
  case that the judgment was meant to, or even could, bind Mitan or his personal property housed
  at the [Property]," given that the state court judgment names only Mr. Mitan's brother, Kenneth,
  as a defendant and Inspector Clark has not advanced any argument as to why the judgment
  would have bound Mr. Mitan or his property. Mitan v. United States Postal Inspection Serv.,
  656 Fed. App'x 610, 615–616 (3d Cir. 2016). However, even if Mr. Mitan retained a possessory
  interest in the materials seized from the Property at the time of the seizure, for the reasons
  detailed below, it does not affect our conclusion that Inspector Clark is entitled to qualified
  immunity.
                                                   12
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 13 of 22 PageID #: 1009




  believed the seizure was constitutional. Accordingly, we turn directly to the qualified

  immunity analysis.

         "Qualified immunity shields government officials from civil damages liability

  unless the official violated a statutory or constitutional right that was clearly established

  at the time of the challenged conduct." Taylor v. Barkes, 575 U.S. 822, 825 (2015)

  (internal quotation and citation omitted). When evaluating whether qualified immunity

  applies, courts must "consider two questions: (1) whether the facts, taken in the light

  most favorable to the plaintiff, make out a violation of a constitutional right, and (2)

  whether that constitutional right was clearly established at the time of the alleged

  violation." Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir. 2017) (internal

  citation and quotation omitted). Thus, qualified immunity is appropriate "when the law,

  as applied to the facts, would have left objectively reasonable officials in a state of

  uncertainty." Horshaw v. Casper, 910 F.3d 1027, 1030 (7th Cir. 2018). In other words, a

  government official is entitled to qualified immunity unless it can be said that "every

  reasonable official would have understood that what he [was] doing violate[d] [a] right."

  Mullenix v. Luna, 577 U.S. 7, 12 (2015) (per curiam). "[E]xisting precedent must have

  placed the statutory or constitutional question beyond debate." Id. (quotation marks and

  citation omitted). Because we are able in this case to "rather quickly and easily decide

  that there was no violation of clearly established law," we turn immediately to the second

  prong of the qualified immunity analysis. Pearson v. Callahan, 555 U.S. 223, 239

  (2009).


                                                13
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 14 of 22 PageID #: 1010




         As of October 1, 2008, the date on which Inspector Clark seized the materials at

  issue, it was clearly established that, while "the Fourth Amendment generally prohibits

  searches and seizures performed without a warrant, there is an exception when someone

  with actual or apparent authority consents to the search or seizure." United States v.

  Aghedo, 159 F.3d 308, 310 (7th Cir. 1998). The presence of consent "must be judged

  against an objective standard," meaning whether "the facts available to the officer at the

  moment [would] warrant a man of reasonable caution in the belief that the consenting

  party had authority over the premises." Illinois v. Rodriguez, 497 U.S. 177, 188 (1990)

  (quotation marks an citation omitted). Consent must be voluntary, Schneckloth v.

  Bustamonte, 412 U.S. 218, 248 (1973), and can be manifested through actions as well as

  words. United States v. Walls, 225 F.3d 858, 863 (7th Cir. 2000) (stating that by opening

  a door and stepping back to allow police entry, a defendant can consent to the police

  entry into his home). In a § 1983 case such as this, once the defendant presents evidence

  that the plaintiff consented to the search or seizure, the burden shifts to the plaintiff to

  establish the lack of consent. Valance v. Wisel, 110 F.3d 1269, 1279 (7th Cir. 1997).

         Here, at the time Inspector Clark seized the materials at issue in this litigation

  from 3230 Reba Court, he was acting "at the direction of the United States Attorney's

  Office," with the understanding based on the Monroe Circuit Court judgment that the

  Deckard Partnership, not Mr. Mitan, legally owned all personal property housed at that

  location. Mr. Mitan argues that the state court judgment was invalid, but even if that is

  true, as the Third Circuit previously recognized in this case, the judgment's "existence


                                                14
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 15 of 22 PageID #: 1011




  made it objectively reasonable for Clark to believe that the Partnership had authority to

  consent to the entry and seizure." Mitan, 656 Fed. App'x at 614. This conclusion is

  buttressed by the fact that, before traveling to Indiana to retrieve the materials from the

  Property, Inspector Clark consulted with the United States Attorney's Office in

  Pennsylvania regarding whether the government needed to obtain a warrant before taking

  possession of the materials and was advised that no warrant was required because the

  Deckard Partnership was consenting to the seizure. The Seventh Circuit has observed

  that consulting with prosecutors regarding the legal requirements for taking possession

  "goes a long way toward solidifying [a] qualified immunity defense." Fleming v.

  Livingston Cnty., Ill., 674 F.3d 874, 881 (7th Cir. 2012) (addressing a false arrest claim);

  accord Messerschmidt v. Millender, 565 U.S. 535, 554 (2012) (officer's consultation with

  deputy district attorney "provides further support for the conclusion that an officer could

  reasonably have believed that the scope for the warrant was supported by probable

  cause"); Burritt v. Ditlefsen, 807 F.3d 239, 251 (7th Cir. 2015) (officer's qualified

  immunity defense was "[f]urther bolster[ed]" by the fact that she consulted with district

  attorney before conducting arrest).

         There is also ample other evidence in the record establishing that a reasonable

  government official in Inspector Clark's position could have believed that the Deckard

  Partnership voluntarily consented to the seizure. Inspector Clark testified that, prior to

  his arrival at the Property, employees of the Deckard Partnership had emailed the U.S.

  Attorney's Office and "offered" the seized items to the government, indicating that the


                                               15
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 16 of 22 PageID #: 1012




  materials would be destroyed if not retrieved by the government. Clark Dep. at 10.

  Then, upon Inspector Clark's arrival at the Property, Ms. Raper, an employee of the

  Deckard Partnership who was present at that location, gave "tons of oral consent" to the

  seizure and initialed an inventory sheet titled "Items taken from Deckard Homes" which

  Inspector Clark understood was to "memorializ[e]" that the Partnership was "giving [the

  government] this property." Id. at 11. The Partnership's consent was also manifested

  through the employees' actions of loading bags and boxes of documents into Inspector

  Clark's U-Haul truck "almost faster than [he] could blink." Id. at 37. According to

  Inspector Clark, he "couldn't open the door of the truck fast enough for them to get the

  stuff out of the house." Id. at 11.

         Mr. Mitan rejoins that Inspector Clark's testimony regarding the Deckard

  Partnership's having voluntarily consented to the seizure is inadmissible hearsay and that

  there is contrary evidence in the record establishing that Inspector Clark coerced the

  Partnership's consent, either by falsely implying he had a search warrant or by

  "improperly utiliz[ing] a grand jury subpoena in lieu of a search warrant." Dkt. 68 at 10.

  For the following reasons, we are not persuaded by these arguments.

         We can dispatch quickly with Mr. Mitan's hearsay argument. Hearsay is an out of

  court statement offered to prove the truth of the matter asserted. Fed. R. Evid. 801(c). A

  statement is "a person's oral assertion, written assertion, or nonverbal conduct, if the

  person intended it as an assertion." Fed. R. Evid. 801(a). However, when an out-of-court

  statement's significance "lies solely in the fact that it was made, no issue is raised as to


                                                16
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 17 of 22 PageID #: 1013




  the truth of anything asserted, and the statement is not hearsay …. The effect is to

  exclude from hearsay the entire category of 'verbal acts' and 'verbal parts of an act,' in

  which the statement itself affects the legal rights of the parties or is a circumstance

  bearing on conduct affecting their rights." Fed. R. Evid. 801(c), Advisory Committee's

  Note to Subdivision (c).

         The Seventh Circuit has found that the "utterance of consent to [] search"

  constitutes a "verbal act[], and as such [is] not inadmissible hearsay" because "[l]ike the

  classic examples of verbal acts, offer and acceptance, … statements that grant or

  withhold permission to the authorities to conduct a search carry legal significance

  independent of the assertive content of the words used." United States v. Moreno, 233

  F.3d 937, 940 (7th Cir. 2000) (internal citation omitted). Accordingly, Inspector Clark's

  testimony that the Partnership gave consent to seize the materials at issue in this litigation

  is admissible because the expression of consent is not hearsay, but a verbal act.

         Nor is Mr. Mitan's claim that Inspector Clark coerced the Deckard Partnership into

  giving consent, either by falsely implying that he had a search warrant or by improperly

  using a grand jury subpoena, supported by the evidence. The only evidence Mr. Mitan

  cites in support of the claim that Inspector Clark implied to the Deckard Partnership

  employees that he had a search warrant covering the seized property is a section of a brief

  in support of a motion to dismiss filed earlier in this litigation by the attorney

  representing Ms. Raper and Richard Deckard, both of whom were previously named as

  defendants in this case, in which the attorney assumed that because Inspector Clark used


                                                17
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 18 of 22 PageID #: 1014




  a Search Warrant Inventory form to memorialize the materials that were seized, there

  must also have been a search warrant "to which the Search Warrant Inventory would

  have been attached." Dkt. 20 at 5. However, argument and statements from an attorney,

  unsupported by affidavits or deposition testimony, "are not evidence," even on summary

  judgment. Mitze v. Colvin, 782 F.3d 879, 882 (7th Cir. 2015); see also In re Morris Paint

  & Varnish Co., 773 F.2d 130, 134 (7th Cir. 1985) ("Arguments and factual assertions

  made by counsel in a brief, unsupported by affidavits, cannot be given any weight.");

  Thames v. St. Vincent Stress Ctr., No. 1:09-cv-1041-SEB-TAB, 2010 WL 5124733, at *7

  (S.D. Ind. Dec. 9, 2010) (observing that statement by opposing party's attorney in

  briefing "is not evidence" for purposes of summary judgment). Beyond the attorney's

  inadmissible assumption that there had to have been a search warrant, there is no

  evidence to substantiate Mr. Mitan's claim that Inspector Clark falsely represented to Ms.

  Raper or any other employee of the Deckard Partnership that he was executing a search

  warrant. Indeed, Inspector Clark has testified specifically to the contrary.

         Thus, to recap, the only admissible evidence in the record regarding this issue is

  Inspector Clark's uncontroverted testimony that he never represented or implied that he

  was executing a search warrant and that he used the search warrant inventory form only

  because the form was printed on carbon paper which enabled him to provide Ms. Raper

  with a copy of the list of items seized. Inspector Clark further testified that he took steps

  to affirmatively demonstrate he was not executing a search warrant, including crossing

  out the words "search warrant" in the title of the inventory form. Accordingly, there is no


                                               18
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 19 of 22 PageID #: 1015




  admissible evidence to support Mr. Mitan's claim that Inspector Clark implied, much less

  falsely represented, to any employee of the Deckard Partnership that he was executing a

  search warrant; rather, the undisputed evidence establishes the contrary.

         Mr. Mitan's alternative argument that Inspector Clark improperly used a grand jury

  subpoena to coerce the Deckard Partnership's employees into consenting to the seizure is

  likewise unfounded. The only evidence Mr. Mitan cites in support of this claim is that

  Inspector Clark testified at one point during his deposition that he understood that the

  Deckard Partnership was complying with the December 18, 2008 grand jury subpoena

  issued against Mr. Mitan's brother when it agreed to turn over documents to the

  government. Clark Dep. at 39. Inspector Clark clarified upon further questioning,

  however, that he understood that a grand jury subpoena had at one point been issued, but

  that he had "no reason one way or the other" to know whether the seized items were

  being turned over pursuant to that subpoena because the Partnership had dealt exclusively

  with the U.S. Attorney's Office regarding the subpoena. Id. at 47. Inspector Clark

  testified that he had no memory of speaking with Ms. Raper about whether she was

  turning over the documents pursuant to a subpoena and that he knew only that the

  Deckard Partnership had contacted the United States Attorney's Office to say that the

  government should come to retrieve whatever documents it wanted from 3230 Reba

  Court because, to the Partnership, the documents were "garbage," and it otherwise

  planned to dispose of the materials. Id. at 46. When considered as a whole, this




                                               19
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 20 of 22 PageID #: 1016




  testimony in no way supports Mr. Mitan's claim that Inspector Clark "improperly

  utilized" the grand jury subpoena in seizing the materials from the Property.

         For these reasons and on these grounds, we hold that Inspector Clark is entitled to

  summary judgment based on qualified immunity in defense of Mr. Mitan's claim that the

  October 1, 2019 seizure of the personal property at issue violated his Fourth Amendment

  rights. To the extent that Mr. Mitan contends that the government's continued

  withholding of the materials after the Monroe Circuit Court's order was overturned as to

  the Deckard Partnership's ownership interest in the personal property housed at 3230

  Reba Court constitutes a separate violation of his Fourth Amendment rights, that claim

  also does not survive summary judgment. It is well-established in the Seventh Circuit

  that "continued retention of unlawfully seized property is not a separate Fourth

  Amendment wrong." Gonazlez v. Vill. of W. Milwaukee, 671 F.3d 649, 660 (7th Cir.

  2012) (citing Lee v. City of Chicago, 330 F.3d 456, 466 (7th Cir. 2003)). Moreover, Mr.

  Mitan has presented no case law or other authority to contradict the Third Circuit's

  conclusion based on its prior consideration of this issue that "it was not clearly

  established that the Fourth Amendment prohibited the continued retention of the property

  after the state appeals court partially reversed the [Marion Circuit Court's] judgment."

  Mitan, 656 Fed. App'x at 614. Inspector Clark is therefore entitled to summary judgment




                                               20
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 21 of 22 PageID #: 1017




  on any Fourth Amendment claim related to the government's continued retention of the

  seized materials following the partial reversal of the Marion Circuit Court's order. 5

      III.   Conclusion

         For the foregoing reasons, Defendant's Motion for Summary Judgment [Dkt. 62] is

  GRANTED, and Plaintiff's Cross Motion for Summary Judgment [Dkt. 67] is DENIED.

  Final judgment shall be entered accordingly.

         IT IS SO ORDERED.




                 9/16/2021
  Date: _____________________________                    _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana




  5
   We note also that there is no evidence that Inspector Clark was personally involved in the
  decision to hold the materials from 3230 Reba Court for use in the criminal proceedings against
  Kenneth Mitan until 2015, when those proceedings conclusively ended upon his death, which
  buttresses our conclusion that there is no basis to impose personal liability on Inspector Clark
  based on the government's decision.
                                                 21
Case 1:11-cv-01260-SEB-TAB Document 71 Filed 09/16/21 Page 22 of 22 PageID #: 1018




  Distribution:

  KEITH J. MITAN
  PO Box 251597
  West Bloomfield, MI 48325-1597

  Holly M. Harvey
  BUNGER & ROBERTSON
  hmharvey@lawbr.com

  Thomas E. Kieper
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  tom.kieper@usdoj.gov

  Jackson Taylor Kirklin
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  taylor.kirklin@usdoj.gov

  John W. Richards
  BUNGER & ROBERTSON
  jwr@lawbr.com




                                       22
